        Case 1:16-cv-03311-ELH Document 131-1 Filed 01/27/21 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

 MARYLAND SHALL ISSUE, INC., et al.,              )
                                                  )
 Plaintiffs,                                      )
                                                  )
 v.                                               ) Case No. 16-cv-3311-ELH
                                                  )
 LAWRENCE HOGAN, et al.,                          )
                                                  )
 Defendants.                                      )


                                             ORDER

       Upon consideration of the Plaintiffs’ Cross-motion for Summary Judgment and any

opposition thereto as well as Defendants’ Motion for Summary Judgment and any opposition

thereto, and the entire record in this action, it is this ____ day of ____________ 2021, ORDERED:

       1.      That the Plaintiffs’ Cross-motion for Summary Judgment be, and hereby is,

GRANTED; and

       2.      That the Defendants’ Motion for Summary Judgment be, and hereby is, DENIED;

and

       3.      That the Clerk is directed to enter judgment in favor of the Plaintiffs on all counts

of the Amended Complaint.




                                             _______________________________
                                             Ellen Lipton Hollander
                                             United States District Judge
